 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     BRIAN J. YOUNG,                                       Case No. 2:18-cv-1901 JAM CKD P
12
                                             Plaintiff, [PROPOSED] ORDER
13
                       v.
14

15   J. COBURN, et al.,
16                                       Defendants.
17

18           The Court, having considered Defendants’ motion to modify the Discovery and

19   Scheduling Order, and good cause appearing:

20           IT IS ORDERED that the deadline to complete discovery is modified to be sixty days

21   after the Court’s final decision on the pending exhaustion summary judgment motion, and the

22   deadline to file dispositive motions is modified to be ninety days after the Court’s final decision

23   on that motion.

24   Dated: January 15, 2020
                                                       _____________________________________
25
                                                       CAROLYN K. DELANEY
26                                                     UNITED STATES MAGISTRATE JUDGE

27
     13:youn1901.eot
28
                                                       1
                                                                   [Proposed] Order (2:18-cv-01901 CKD (PC))
